Citation Nr: 1210553	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for sinusitis, and if so whether the reopened claim should be granted.

2.  Entitlement to increased rating for the service-connected right knee disability, currently rated 30 percent disabling.

3.  Entitlement to increased rating for the service-connected left knee disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in June 2009, and in March 2011 he testified before the undersigned Veterans Law Judge by videoconference from the RO.  Transcripts of both hearings are of record. 

The issues of entitlement to service connection for sinusitis and evaluation of the service-connected left and right knee disabilities are addressed in the Remand that follows the Order section of the decision below.


FINDINGS OF FACT

1.  Service connection for sinusitis was denied in a rating decision issued in October 1993; the Veteran did not appeal.

2.  Evidence added to the record since October 1993 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his request to reopen the previously-denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

A rating decision in October 1993 granted service connection for fractured nose but denied service connection for sinusitis, based on the RO's determination that sinusitis was not present until two years after service and seven years after the in-service fractured nose.  The Veteran was notified of the denial in a November 1993 letter but did not appeal.  The October 1993 rating decision is accordingly final.    38 C.F.R. § 20.302.

Evidence of record at the time of the October 1993 rating decision was as follows: service treatment records (STRs); private treatment records showing complaint of flu and sinus tenderness in December 1986; and, VA treatment records showing bilateral maxillary sinusitis from September 1992.

Evidence relevant to sinusitis received since October 1993 includes the Veteran's DRO testimony that he was informed by one or more physicians that his sinus disorder is due to the nasal fracture during service.  Because evidence relates to a previously-unestablished fact necessary to substantiate the claim, it is material toward reopening the claim.  Shade, 24 Vet. App. 110

The Veteran's appeal is granted to that extent.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for sinusitis is granted.


REMAND

The Board finds that additional development is required before the issues of service connection for sinusitis, and evaluation of the service-connected left and right knee disabilities, can be adjudicated.

In regard to sinusitis, the Veteran is documented to have had a fracture of the nose during service, for which in fact he is currently service-connected.  Service connection for sinusitis was most recently denied because the Veteran did not  have sinusitis during his most recent VA examination in December 2009; the examiner was unable to diagnose current sinusitis and accordingly opined current sinusitis was not caused by or related to the service-connected nose fracture.  However, the requirement for a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, adjudication of the appeal requires a medical opinion as to whether the Veteran has had chronic recurrent sinusitis or rhinitis as a result of his in-service nose fracture even if such disorder is not shown on current examination.

In regard to the left and right knee disabilities, Virtual VA shows a rating decision dated in May 2011 that cites a VA examination of the left knee in May 2011; that examination report is not available in Virtual VA and is not in the claims file.  Therefore, the case must be remanded to the Originating Agency to obtain the examination report and associate it with the claims file.  Because the examination report may contain information pertaining to the right knee, that issue is also remanded.

While the issues above are in remand the Originating Agency should obtain any outstanding VA and non-VA treatment records pertaining to the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Originating Agency should obtain any VA treatment records relevant to sinusitis and left and right knee disabilities and associate those records with the claims file; particularly, the Originating Agency should obtain the May 2011VA examination report.  

The Originating Agency should also ask the Veteran to identify any non-VA medical providers who have treated him for sinusitis or bilateral knee problems since 2009 and to either authorize VA to obtain those records or to procure the records himself and provide them to VA.

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any chronic recurrent sinus disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether the Veteran has a chronic recurrent sinus disorder that is at least as likely as not (i.e., whether there is a 50 percent or better probability) caused or aggravated by service, to include the in-service nasal fracture.  

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

3.  The Originating Agency should also undertake any other development it determines to be warranted.
  
4.  Then, the Originating Agency should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


